Citation Nr: 1726699	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

 2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's sister


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for bilateral hearing loss and tinnitus.

In October 2013, the Veteran filed his notice of disagreement, was issued a statement of the case in April 2016, and perfected his appeal to the Board in May 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 

FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had onset during his active service.  

2.  The Veteran's current tinnitus had onset during his active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have all been met. 38 U.S.C.A. §§ 1110 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2016). 

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current bilateral hearing loss disability and tinnitus are due to exposure to noise from aircraft during active service.  

The Board notes that the Veteran's military occupational specialty was that of jet engine mechanic according to his DD-214 discharge from active duty.  The Veteran stated during his February 2017 hearing that while he was in the service, he worked on jet engines and tested aircraft while the engines were running.  He stated that he wore ear protection that was inadequate as he could still hear things around him and it was very loud.  The Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Sensorineural hearing loss and tinnitus may be presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A hearing loss disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Establishing service connection for hearing loss does require that the 38 C.F.R. § 3.385 disability thresholds are met during the appeal period, to establish that the individual has a current hearing loss disability.  There is no requirement that the 38 C.F.R. § 3.385 thresholds are met during service or at separation from service.  Rather, the Veteran's statements regarding onset of hearing loss symptoms as well as a meaningful decline in recorded threshold values from entrance onto active service to separation from active service must be considered.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  

Service treatment records document that the Veteran had normal ears on entrance and at separation from service.  The report of a November 1963 medical examination, conducted for the purpose of enlistment, documents audiometric test results.  At 500, 1000, 2000, 3000, and 4000 Hz., he had thresholds of 10, 5, 0, 5, and 0 dB., respectively, for the right ear and 10, 10, 0, 5, and 0 dB. respectively, for the left ear.  The report of an October 1967 medical examination, conducted for the purpose of separation from active duty, also documents audiometric test results.  At those same puretone frequencies, he had thresholds of 0, 0, 5, 0, and 0 dB, respectively for the right ear, and 10, 10, 10, 5 and 0 dB., respectively, for the left ear.  The later report has what could be interpreted as negative signs (-) in front of the numbers.  However, those same dashes are present elsewhere where no numbers are recorded so they do not appear to indicate a negative value, but merely some other clerical anomaly.  

Prior to 1967, the service departments recorded audiometric threshold values in American Standards Association (ASA) units.  Around 1967, the service departments changed to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  It is possible to convert one to the other.  The Veteran's November 1967 audiological test results fall into a period of time (January 1, 1967 to December 31, 1970) when it is unclear whether the thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded values under both standards, relying on the unit measurements most favorable to the Veteran.  

In light of the above, the Board has converted the units recorded in the November 1967 examination report to ISO-ANSI units by adding between 5 and 15 decibels to the recorded data as follows:  At 500, 1000, 2000, 3000, and 4000 Hz. add 15, 10, 10, 10, and 5 dB, respectively.  The values for the November 1967 examination report, in ISO-ANSI units, at the respective frequencies are 15, 10, 15, 10, and 5 dB. for the right ear and 25, 25, 20, 15, and 5 dB. for the left ear.  

Considering both the entrance and separation examination reports under the ASA units yields an improvement of hearing acuity in most frequencies for the right ear with a decrease in acuity only of 5dB at 2000 Hz.  For the left ear, there is a decrease in acuity of 10 dB at 2000 Hz but otherwise the values remained the same.  However, considering the more favorable ISO-ANSI units, there is a decrease in acuity between the entrance and separation test results for the right ear of 5, 5, 15, 5, and 5 dB. at the respective frequencies, and 15, 15, 20, 10, and 5 dB., respectively, for the left ear.  

Also of record are The Veteran's July 1964 service treatment records show that the Veteran had good hearing and no tinnitus following noise exposure.  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 10, 10, 10, 5 and 5 decibels (dB), respectively, for the left ear, and 10, 10, 10, 5, and 10 dB, respectively, for the right ear.

Audiometric testing data from March 1965 document fair hearing and document puretone values at 500, 1000, 2000, 3000, and 4000 Hertz of 25, 15, 5, 5 and 5 decibels (dB), respectively, for the left ear, and 25, 10, 5, 5, and 10 dB, respectively, for the right ear.

May 1967 treatment records show good hearing and no tinnitus following noise exposure.  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 5, 10, 0, 0 and 0 decibels (dB), respectively, for the left ear, and 10, 10, 5, 5, and 5 dB, respectively, for the right ear.  But converted to ANSI-ISO units those values are 20, 20, 10, 10, and 5 dB. for the right ear and 25, 20, 15, 15, and 10 dB. for the left ear.  

Medical examination reports from November 1963 and October 1967 both show that the Veteran's ears are normal as far as the clinical evaluations.  In his report of medical history executed at separation from active duty, the Veteran indicated that he had not ever had hearing loss.

In August 2013, the Veteran was afforded a VA audiological examination.  The audiologist reviewed the VA claims file and conducted an in person examination.  The measured puretone values at 500, 1000, 2000, 3000, and 4000 Hz were shown to be 15, 20, 40, 55, and 60 for the left ear, and 20, 20, 45, 60, and 65 for the right ear.  The Veteran's Maryland CNC speech discrimination score was 92 percent for the left ear and 88 percent for the right ear.  The audiologist diagnosed the Veteran as having sensorineural hearing loss in both the right and left ear, satisfying the first element of a service connection claim, and opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The audiologist reported that service records/audiograms were not found amongst the documents so a shift in hearing could not be ruled out.  Her rationale was based on evidence of loud noise exposure from the Veteran's duties as a jet engine mechanic.  The Veteran had minimal occupational and recreational noise history, no hearing loss prior to service, and it was assumed that his hearing was normal at enlistment.  The audiologist concluded in her report that the Veteran's hearing loss impact on daily life amounted to difficulty hearing and understanding conversation especially when in background noise.

The Veteran reported periodic tinnitus that began during service.  The audiologist concluded that the Veteran's tinnitus was at least as likely as not caused by, or a result of military noise exposure and again provided as her rationale that the Veteran's service records/audiograms were not found amongst the documents, therefore a shift in hearing cannot be ruled out.  Her rationale was also based on evidence of loud noise exposure from the Veteran's duties as a jet engine mechanic, and his minimal occupational and recreational noise history.

In September 2013, the same audiologist who administered the August 2013 examination provided an examination note after a review of the claims file, which included the August 2013 audiology report and the Veteran's service treatment records.  The audiologist concluded that the Veteran's hearing loss is not at least as likely as not caused by, or a result of an event in military service.  Her rationale was that review of service audiograms from entrance to exit was negative for a significant shift in hearing thresholds and the there was no evidence of acoustic injury or changes in hearing due to military noise exposure.  

The audiologist found that as the Veteran has a diagnosis of clinical hearing loss, his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The audiologist concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure as a review of service audiograms from entrance to exit are negative for a significant shift in hearing thresholds, and there is no evidence of acoustic injury or changes in hearing due to military noise exposure.  

There is no indication that the audiologist considered the separation examination report puretone thresholds under the converted ISO-ANSI units.  The Board therefore affords the examination report little probative weight

The Board acknowledges that the Veteran was exposed to acoustic trauma in service and has considered his lay statements and those of his sister that he has had noticeable hearing loss since service that has progressed.  During the hearing before the undersigned, the Veteran testified that he began experiencing tinnitus during service and that he had noticeable hearing loss during service.  His sister also testified that she could tell he had hearing problems after service because she would ask him something and he would not respond, and she believes that she speaks loudly enough.  

During the hearing, the Veteran also testified that he did not seek treatment for hearing loss or tinnitus until approximately eight years ago.  He explained that he thought the ringing in the ears was normal and he did not recognize the hearing loss, rather people would tell him about it but he thought they were joking.  When asked whether the hearing loss had progressed over the years, the Veteran's sister said she thought it had, but gradually.

The Board has considered all of this evidence and finds evidence evenly balanced as to whether the Veteran experienced hearing loss and tinnitus during service and whether he has continually experienced symptoms of each since service.  Although the VA examiner provided a negative nexus opinion, there is no indication that she considered the shifts shown when the ISO-ANSI units are taken as the units in which the separation examination results were recorded.  Moreover, the Veteran clearly had threshold shifts during service and his testimony is consistent with that information.  Although he denied hearing loss at separation from service, his testimony and that of his sister provide a different picture.  As such, the Board resolves reasonable doubt in favor of the Veteran, as is required by statute and regulation, and concludes that service connection is warranted for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


